Citation Nr: 0803605	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos.

2.  Entitlement to service connection for a cognitive 
disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos, 
and for a cognitive disorder.  The veteran testified before 
the Board in May 2006 at a hearing that was held at the RO.  
In September 2006, the Board remanded the claims for 
additional development.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

2.  The veteran's pulmonary disorders (emphysema and chronic 
obstructive pulmonary disease) first manifested many years 
after his separation from service and are not related to his 
service or to any incident therein, including exposure to 
asbestos.

3.  The veteran's cognitive disorder (Alzheimer's disease) 
first manifested many years after his separation from service 
and is not related to his service or to any incident therein.




CONCLUSIONS OF LAW

1.  A pulmonary disorder claimed as due to exposure to 
asbestos was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.316 (2007).

2.  A cognitive disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including dementia, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Pulmonary Disorder

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  Mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The veteran contends that he was exposed to asbestos during 
service and that as a result of this exposure he developed an 
asbestos-related pulmonary disorder.  Specifically, he 
asserts that he was exposed to asbestos as a result of his 
military occupational specialty, engine operator, aboard the 
U.S.S. John Willis and the U.S.S. Willis A. Lee.  The Board 
finds that the veteran's testimony regarding exposure to 
asbestos is consistent with his military occupational 
specialty, and thus for the purpose of this inquiry will 
proceed as though he was exposed to asbestos during service.  

Mere exposure to a potentially harmful agent, however, is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of respiratory problems.  
They are also negative for asbestosis or another asbestos-
related disease.  Because no respiratory problem was found on 
examination at separation, the Board finds that there was no 
evidence of a chronic respiratory disability at separation.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
respiratory disorder.  38 C.F.R. § 3.303(b).  In September 
2006 testimony before the Board, the veteran acknowledged 
that he did not experience any respiratory difficulties in 
service.  He asserted, however, that exposure to asbestos 
does not result in respiratory difficulty until many years 
after the exposure.  In this regard, the veteran reported 
that he was first diagnosed with emphysema in the 1990's.  
The first clinical evidence of treatment for respiratory 
complaints of record is dated in May 1999, when X-ray 
examination revealed evidence of moderate diffuse emphysema 
in both lungs.  The veteran was first assessed with chronic 
obstructive pulmonary disease (COPD) in July 2000.  
Subsequent clinical records dated to April 2003 show that the 
veteran continued to receive treatment for emphysema and 
COPD.  At no time, however, did any treating physician relate 
either respiratory disorder to his period of active service, 
including to exposure to asbestos.  Additionally, post-
service clinical records are negative for a diagnosis of 
asbestosis or any other asbestos-related disease.

The veteran underwent VA examination in January 2007.  At the 
time of the examination, the veteran reported that he began 
experiencing fatigue, shortness of breath, and chest pain in 
1998.  Clinical follow-up revealed evidence of myocardial 
infarction and coronary artery disease.  X-ray examination in 
conjunction with these complaints revealed emphysema.  The 
examiner affirmed that clinical records dated from the 
veteran's entry into service in 1962 until 1999 were negative 
for any diagnosis of a respiratory disorder.  Evidence dated 
in 1999, however, demonstrated that the veteran was then 
diagnosed with emphysema.  X-ray examination in June 2000 
revealed moderate COPD.  Further review of the veteran's 
records revealed that he was diagnosed with an obstructive 
sleep disorder in 2003 for which he was prescribed Bipap 
therapy at night.  

Physical examination revealed decreased breath sounds and 
dyspnea on severe exertion.  The examination elicited no 
findings associated with restrictive pulmonary disease.  X-
ray examination revealed fibrosis in the right lung base.  
The impression was COPD and fibrosis, right base.  In 
addressing whether the veteran's pulmonary disorders were 
related to his period of active service, including to 
exposure to asbestos, the examiner found that it was less 
likely than not that his COPD was related to exposure to 
asbestos particles in service, or to any other aspect of his 
service.  The examiner's rationale for so finding was that 
COPD is an obstructive disease, whereas exposure to asbestos 
results in restrictive pulmonary disease.  The examination 
had revealed no findings associated with restrictive 
pulmonary disease.  COPD causes a reduction in the airflow 
out of the lungs, which in turn causes an increase in lung 
volume.  Asbestosis causes parenchymal scarring or plaques 
that result in decreased lung volume.  The veteran's 
pulmonary function tests were consistent with COPD rather 
than with asbestosis.

In support of his claim the veteran submitted a medical 
article regarding the development of asbestosis as a result 
of previous exposure to asbestos.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999).; Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  However, the medical article submitted by the 
veteran was not accompanied by the opinion of any medical 
expert linking his pulmonary disorders with his exposure to 
asbestos.  Thus, the medical article submitted by the veteran 
is insufficient to establish the required medical nexus 
opinion for causation.

The first clinical evidence of a respiratory disorder is 
dated in May 1999, approximately 33 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the veteran has 
pulmonary obstruction with air trapping.  However, the 
medical evidence of record does not establish that the 
veteran has an asbestos-related respiratory disorder.  On VA 
examination in January 2007, the examiner specifically found 
that the veteran's pulmonary disorders were inconsistent with 
exposure to asbestos, which would result in restrictive 
pulmonary disease rather than the obstructive pulmonary 
disorder with which the veteran had been diagnosed.  Given 
the lack of respiratory complaints in service, the examiner 
also found no support for a finding that the veteran's COPD 
was otherwise related to his period of active service.  With 
no evidence of any current asbestos-related disability or 
respiratory disorder that is related to his military service, 
service connection for a respiratory disorder, to include as 
due to asbestos exposure, is not warranted.  

The veteran has attributed his pulmonary disorder to asbestos 
exposure in service.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
a respiratory disorder or a disorder of the lungs, as 
contrasted with symptoms of breathing or lung difficulties, 
is not subject to lay diagnosis.  The veteran can report 
having shortness of breath or difficulty breathing.  However, 
these are subjective symptoms and not readily identifiable 
the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many 
different respiratory disorders.  The veteran does not have 
the medical expertise to discern the nature of any current 
respiratory diagnosis nor does he have the medical expertise 
to provide an opinion regarding the etiology.  In sum, the 
issue does not involve a simple diagnosis.  The veteran is 
competent to report that he has been told of a diagnosis of a 
respiratory disorder, but, as noted, he is not competent to 
provide a medical opinion regarding the etiology.  While the 
veteran purports that his symptoms support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gravely v. Nicholson, 2007 WL 715919 (Vet. App. Feb. 22, 
2007) (noting that the absence of in-service or contemporary 
medical evidence is a factor in weighing the probative value 
of lay testimony).

The weight of the medical evidence demonstrates that the 
veteran's respiratory disorders began many years after 
service and were not caused by any incident of service, 
including exposure to asbestos.  The Board concludes that a 
respiratory disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Cognitive Disorder

The veteran contends that he was exposed to lead paint during 
service and that as a result of this exposure he developed a 
cognitive disorder diagnosed as early-onset Alzheimer's 
disease.  Specifically, he asserts that he was exposed to 
lead paint as a result of his military occupational 
specialty, engine operator, aboard the U.S.S. John Willis and 
the U.S.S. Willis A. Lee.  The Board finds that the veteran's 
testimony regarding exposure to lead paint is consistent with 
his military occupational specialty, and thus for the purpose 
of this inquiry will proceed as though he was exposed to lead 
paint during service.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of cognitive problems.  
Because no cognitive problem was found on examination at 
separation, the Board finds that there was no evidence of a 
chronic cognitive disorder at separation.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
cognitive disorder.  38 C.F.R. § 3.303(b).  In September 2006 
testimony before the Board, the veteran acknowledged that he 
did not experience any cognitive difficulties in service.  He 
asserted, however, that exposure to lead does not result in 
cognitive difficulty until many years after the exposure.  In 
this regard, the veteran reported that he was first diagnosed 
with Alzheimer's disease in the 1990's.  The clinical 
evidence of record demonstrates that the veteran was first  
assessed with a cognitive disorder in May 1997.  At the time 
of his initial evaluation in May 1997, the veteran reported a 
history of excellent health until approximately two years 
earlier when he developed progressive deterioration in his 
cognitive functions.  He delayed seeking medical attention 
until it became clear to him that his cognitive decline was 
negatively impacting both his work and his marital 
relationship.  The May 1997 evaluation resulted in an 
impression of cognitive impairment, associated with changes 
of personality, language impairment, and depression.  It was 
felt that his condition was most likely an evolving chronic, 
progressive dementia consistent with Alzheimer's disease.  
Subsequent clinical evaluation confirmed the diagnosis of 
early-onset Alzheimer's disease.  Clinical records dated to 
April 2003 show that the veteran continued to receive 
treatment for cognitive impairment and depression.  At no 
time, however, did any treating physician relate his 
cognitive disorder to his period of active service, including 
to exposure to lead paint.  

The veteran was awarded disability benefits by the Social 
Security Administration in January 1998 as a result of his 
cognitive disorder.  Neither the decision granting benefits, 
nor the records upon which the decision was based, however, 
relates the veteran's cognitive disorder to his period of 
active service, including to exposure to lead paint.

The veteran underwent VA examination in January 2007.  At the 
time of the examination the veteran reported that his current 
cognitive functioning was much improved compared to several 
years earlier.  He attributed the improvement to medication 
he had been prescribed for the disorder.  The veteran 
admitted that there was a period during his life when he had 
abused alcohol, but stated that that was many years ago and 
his alcohol consumption was currently modest.  He attributed 
his development of Alzheimer's disease to exposure to lead-
based paint in service.  Examination resulted in a diagnosis 
of dementia, Alzheimer's type.  The examiner noted that the 
medication the veteran had been prescribed appeared to have 
slowed the progression of the dementia, as he had first been 
diagnosed with the disease process many years earlier.  With 
regard to whether the veteran's dementia was related to his 
period of active service, including to exposure to lead 
paint, the examiner found that it was not.  The currently 
most authoritative American psychiatry textbook noted that a 
study by the European Consortium on Dementia had found that 
the risk of Alzheimer's disease was not increased by any 
level of alcohol consumption or by any occupational exposure 
to solvents or lead.  Alternatively, it was well known that 
the veteran's currently diagnosed conditions of emphysema and 
coronary artery disease could increase the probability of 
developing dementia.  Approximately 15 percent of cases in 
which Alzheimer's dementia had been diagnosed coexist with 
another type of dementia, such as vascular type.  The 
examiner consequently opined that the veteran's exposure to 
lead paint in service was less likely than not a contributing 
factor to his development of dementia more than 30 years 
after his separation from service.  Any lead intoxication 
would have caused early encephalopathy (organic brain 
syndrome), rendering him unemployable.  However, by the 
veteran's own admission, he had worked as an engineer for 
many years after his separation from service, negating the 
likelihood of the development of encephalopathy shortly after 
his separation from service.

In support of his claim the veteran submitted a medical 
article regarding the development of memory deficits as a 
result of previous exposure to lead.  A medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  However, the medical article submitted by the 
veteran was not accompanied by the opinion of any medical 
expert linking his cognitive disorder with his exposure to 
lead.  Thus, the medical article submitted by the veteran is 
insufficient to establish the required medical nexus opinion 
for causation.

The first clinical evidence of a cognitive disorder is dated 
in May 1997, approximately 31 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of treatment, and that 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the veteran has a 
cognitive disorder diagnosed as early-onset Alzheimer's 
disease.  On VA examination in January 2007, the examiner 
specifically found that the veteran's cognitive disorder was 
less likely than not related to exposure to lead in service, 
and was more likely related to his history of emphysema and 
coronary artery disease.  With no probative evidence of 
cognitive disorder that is related to his military service, 
service connection for a cognitive disorder is not warranted.  

The veteran has attributed his cognitive disorder to lead 
exposure in service.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
a cognitive disorder is not subject to lay diagnosis.  The 
veteran can report having difficulty concentrating or 
remembering details.  However, these are subjective symptoms 
and not readily identifiable the way that another disability, 
such as varicose veins, may be observed, objectively.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  There are many 
different cognitive disorders.  The veteran does not have the 
medical expertise to discern the nature of any current 
cognitive diagnosis nor does he have the medical expertise to 
provide an opinion regarding the etiology.  In sum, the issue 
does not involve a simple diagnosis.  The veteran is 
competent to report that he has been told of a diagnosis of a 
cognitive disorder, but, as noted, he is not competent to 
provide a medical opinion regarding the etiology.  While the 
veteran purports that his symptoms support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gravely v. Nicholson, 2007 WL 715919 (Vet. App. Feb. 22, 
2007) (noting that the absence of in-service or contemporary 
medical evidence is a factor in weighing the probative value 
of lay testimony).

The weight of the medical evidence demonstrates that the 
veteran's cognitive disorder began many years after service 
and were not caused by any incident of service, including 
exposure to lead.  The Board concludes that a cognitive 
disorder was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and November 
2006; rating decisions in June 2003 and March 2004; and a 
statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  With respect to the Dingess 
requirements, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a pulmonary disorder is denied.

Service connection for a cognitive disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


